                                Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 1 of 15


                          1   Russell P. Burke #249581
                              Williams, Brodersen, Pritchett & Burke LLP
                          2   2222 West Main Street
                              Visalia, California 93291
                          3   Telephone: (559) 635-9000
                              Facsimile: (559) 635-9085
                          4   E-mail: russ@visalialawyers.com

                          5   Attorneys for Plaintiff YANCHHI YAM

                          6
                                                    THE UNITED STATES DISTRICT COURT
                          7
                                           IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
                          8
                                                                 FRESNO DIVISION
                          9
~
...;i
                              YANCHHIYAM,                      ) Case No.
~
 Q.I
                         10                                    )
~
 :..     Q)
                                            Plaintiff,         ) PLAINTIFF'S COMPLAINT FOR
=cos
~
 =~
                         11
                                    vs.
                                                               ) DAMAGES
                                                               )    1. GROSS NEGLIGENCE
t:: a'd           0:     12                                    )    2. PUBLIC ENTITY
-=~~0'-1N
 ci;    ....-
         Q)       <')
                              UNITED STATES OF AMERICA, UNITED)        NEGLIGENCE
'i:     r./J      <r::
~       .s u             13   STATES MARSHALS SERVICE,         )
 i£ ro o:l                    OFFICER APRIL SANCHEZ and DOES 1 )
 ~~;.::::=
 ~      ~
 Q)      r./',i
                   crj
                  .~     14   through 50, inclusive,           )
-g ~ >                                                         )
:.. N
=N
   ~N
                         15                 Defendants.        )
 EN

:5                       16
~                                    COMES NOW PlaintiffYANCHHI YAM ("YAM"), and in respect to causes of
                         17
                              action against Defendants, and each of them, complains and alleges as follows:
                         18
                                                                  INTRODUCTION
                         19
                                     1.     This action, against the UNITED STATES OF AMERICA, the UNITED
                         20
                              STATES MARSHALS SERVICE, UNITED STATES MARSHALS SERVICE OFFICER
                         21
                              APRIL SANCHEZ, and DOES 1 through 50, inclusive ("Defendants"), arises under the
                         22
                              Federal Tort Claims Act (28 U.S.C. § 2671 et seq.; 28 U.S.C. § 1346 (b)(l)), for negligence
                         23
                              related to a motor vehicle accident which resulted in personal injuries sustained by Plaintiff
                         24
                              YAM.
                         25


                                                                       1
                                                      PLAINTIFF'S COMPLAINT FOR DAMAGES
       Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 2 of 15


 1          2.     The claims herein are brought against Defendants pursuant to the Federal

 2   Tort Claims Act (28 U.S.C. § 2671 et seq.; 28 U.S.C. § 1346 (b)(l)), for money damages as

 3   compensation for personal injuries caused by the Defendants' negligence.

 4          3.     PlaintiffYAM has fully complied with the provisions of28 U.S.C §§

 5   2401(b), 2675(a) of the Federal Tort Claims Act, in that Plaintiff submitted the Standard

 6   Form 95 - Claim for Damage, Injury, or Death ("Plaintiffs Claim for Damages"), which

 7   was received by the UNITED STATES MARSHALS SERVICE ("MARSHALS

 8   SERVICE") on February 8, 2018. A true and correct copy of Plaintiffs Claim for Damages

 9   is attached hereto as Exhibit A. A true and correct copy of a letter dated February 12, 2018,

10   from the Office of General Counsel for the MARSHALS SERVICE, acknowledging

11   Plaintiffs Claim for Damages was received by the MARSHALS SERVICE on February 8,

     2018, is attached hereto as Exhibit B.

            4.     This suit has been timely filed, in that PlaintiffYAM timely served notice of

14   his claim on the MARSHALS SERVICE of the United States Department of Justice

15   ("USDOJ") less than two years after the incident forming the basis of this suit occurred.

16          5.     Plaintiff YAM is now filing this Complaint in compliance with 28 U.S.C §§

17   2401(b ), 2675(a), in that Plaintiffs Claim for Damages has been deemed denied by

18   operation oflaw for the purposes of the Federal Tort Claims Act, because more than six

19   months have passed since Plaintiffs Claim for Damages was submitted to, and received by,

20   the MARSHALS SERVICE, and MARSHALS SERVICE has failed to make a final

21   disposition of Plaintiffs Claim for Damages.

22                          PARTIES, JURISDICTION AND VENUE

23          6.     Plaintiff YAM is, and at all times relevant hereto was, a resident of the City

24   of Visalia, County of Tulare, State of California.

25          7.     Defendant UNITED STATES OF AMERICA ("USA") is the federal


                                              2
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
                          Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 3 of 15



                     1   government, who is a proper defendant pursuant to 28 U.S.C. § 2679(b)(l) for claims for

                     2   money damages arising from or out of a negligent or wrongful act and/or omission of any

                     3   federal employee committed within the course and scope of their employment.

                     4          8.     Defendant MARSHALS SERVICE is a federal law enforcement agency

                     5   within the USDOJ. The USDOJ is a federal executive department of the United States

                     6   Government, responsible for the enforcement of the law and administration of justice in the

                     7   United States. The MARSHALS SERVICE, through its officers, officials, agents, and or

                     8   employees, is responsible for protecting the federal judiciary, apprehending federal

                     9   fugitives, managing and selling seized assets acquired by criminals through illegal activity,
~
~
~                   10   housing and transporting federal prisoners and operating the witness security program. The
~
i..    Cl)


~~                  11   MARSHALS SERVICE, as an agency of USA within the USDOJ, is a proper defendant
~ o::i
t c'id :;:               pursuant to 28 U.S.C. § 2679(b)(l) for claims for money damages arising from or out of a
 ~~N                12
-=~    Cl)!")
       .j:l 0\
·;::: r:/J<              negligent or wrongful act and/or omission of a federal employee committed within the
~      .s u 13
 =
 ~
   ti:! cd
 ~ ~    :.=
              ~
 ~
       +.I
       ti)   •.-I
                    14   course and scope of their employment with the MARSHALS SERVICE.
'g ~         >
 i..   N
~N
  ~N
                    15          9.     Defendant US MARSHALS SERVICE OFFICER APRIL SANCHEZ
SN
:.§                 16   ("Officer SANCHEZ") is, and during all relevant times was, a MARSHALS SERVICE
~
                    17   Officer who was working within the course and scope of her employment with the

                    18   MARSHALS SERVICE when the subject motor vehicle accident occurred.

                    19          10.    The claim of Plaintiff YAM against defendant Officer SANCHEZ for gross

                    20   negligence is related to Plaintiffs claims for negligence against the USA and the

                    21   MARSHALS SERVICE to the extent that both claims form part of the same case and

                    22   controversy under the Federal Tort Claims Act (28 U.S.C. § 2671 et seq., 28 U.S.C. § 1346

                    23   (b)(l)) in the following respects: the claims are premised on a common nucleus of

                    24   operative facts surrounding the subject motor vehicle accident, which resulted in Plaintiff

                    25   suffering personal injuries caused by the Defendant Officer SANCHEZ'S negligence


                                                                  3
                                                 PLAINTIFF'S COMPLAINT FOR DAMAGES
       Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 4 of 15


 1   and/or wrongful act of driving her vehicle in such a manner that caused an unreasonable

 2   risk of harm to other drivers on the highway, breaching her duty of care for the safety of

 3   others in violation of the California Vehicle Code§§ 17001, 21055, and 21056. Plaintiffs

 4   claim for negligence against Officer SANCHEZ is therefore proper under 28 U.S.C. §

 5   1367(a).

 6          11.    At all times relevant to this Complaint, the directors, officers, operators,

 7   administrators, employees, agents, and staff of the MARSHALS SERVICE were employed

 8   by and/or acting on behalf Defendant USA and Defendant MARSHALS SERVICE.

 9   Furthermore, Defendant USA and Defendant MARSHALS SERVICE is responsible for the

10   negligent acts of their employees and agents under respondent superior.

            12.    The matter in controversy, exclusive of interest and costs, exceeds the sum of

     $75,000.00

            13.    Jurisdiction is proper under 28 U.S.C. § 1346(b)(l).

            14.    Venue is proper under 28 U.S.C. § 1402(b) in that all, or a substantial part of

     the acts or omissions forming the basis of these claims occurred in the Eastern District of

     California.

17                                  FACTUAL ALLEGATIONS

18          15.    On or about November 7, 2017, at approximately 12:26 p.m., Plaintiff YAM

19   was driving his Toyota Camry, California License Number 7NHB192, southbound on

20   Demaree street in Visalia, California, approaching the subject intersection of Demaree and

21   Riggin Road ("INCIDENT LOCATION").

22          16.    As YAM approached the subject intersection with a green light, YAM

23   witnessed a SUV, driving westbound on Riggin, run through a red light in front of him.

24   Before entering the intersection, Yam looked both directions, and after perceiving no

25   further threat of westbound or eastbound traffic, entered the subject intersection.


                                              4
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
       Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 5 of 15


 1          17.       At approximately the same time, Officer SANCHEZ and DOES 1 through l 0

 2   were driving a Dodge Durango, CA License# 6PPS760 ("SANCHEZ VEHICLE"),

 3   westbound on Riggin, at approximately sixty (60) miles per hour in a forty-five (45) miles

 4   per hour zone, failed to stop at the red light of the subject intersection or slowdown

 5   sufficiently to yield for cross-traffic, and entered into the intersection T-boning YAM'S

 6   Camry.

 7          18.       Officer SANCHEZ and DOES 1 through 10 were working within the course

 8   and scope of their employment with the MARSHALS SERVICE when the subject motor

 9   vehicle accident occurred.

            19.       On information and belief, during all relevant times to this Complaint, the

     SANCHEZ VEHICLE was owned and maintained by the MARSHALS SERVICE and

     DOES 20 through 40, inclusive. On further information and belief, Officer SANCHEZ and

     DOES 1through10, inclusive, were operating the SANCHEZ VEHICLE on the day in

     question with permission and authority from the MARSHALS SERVICE and DOES 20

     through 40, inclusive, and each of them.

            20.       YAM and other witnesses did not hear or see sirens activated on

17   SANCHEZ'S VEHICLE before or after the subject accident took place.

18          21.       On information and belief, Officer SANCHEZ and DOES l through l 0,

19   inclusive and each of them, did not step on the brakes of the SANCHEZ VEHICLE or

20   attempt to slow down the vehicle prior to entering into the subject intersection.

21          22.       The subject accident occurred at approximately 12:26 p.m., during a busy

22   time of day when roadway traffic consisted of numerous other vehicles, in populated area

23   ofVisalia's community, upon surface streets that are characterized by stop signals and

24   intersections.

25          23.       As a result of the accident Plaintiff YAM suffered broken ribs, a broken


                                                5
                               PLAINTIFF'S COMPLAINT FOR DAMAGES
       Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 6 of 15


 1   collar bone, injuries to his left shoulder and left knee, and other injuries as complained of

 2   herein below.

 3          24.      Additionally, YAM has endured significant mental and emotional distress

 4   and trauma as a result of the subject accident.

 5                                   FIRST CAUSE OF ACTION
 6                                      GROSS NEGLIGENCE
 7                                   Cal. Veh. Code§§ 21055, 21056

 8                (AGAINST Officer SANCHEZ and DOES 1 through 10, inclusive)

 9          25.      Plaintiff YAM realleges and reincorporates each and every allegation above

     as if fully set forth herein.

            26.      Pursuant to California Vehicle Code§§ 20155, 21056, Defendant Officer

     SANCHEZ and DOES 1through10, inclusive, and each of them, like all emergency

     personnel operating a vehicle in the line of duty, had a duty to drive the SANCHEZ

     VEHICLE with due care, in such a manner as would not impose upon others an

     unreasonable risk of harm, to drive as a reasonably, prudent emergency driver would under

     like circumstances, with due regard for the safety of all persons using the highway.

17          27.      Emergency personnel, including an officer involved in a vehicle pursuit, who

18   creates a foreseeable risk of harm not readily discoverable by endangered persons, have a

19   legal duty to protect and/or warn innocent third persons of such potential peril.

20          28.      On or about November 7, 2017, at approximately 12:26 p.m., Defendant

21   Officer SANCHEZ, and DOES 1through10, inclusive, and each of them, breached their

22   duty by negligently creating an increased risk of harm to all individuals using the highway

23   in and around the area of the INCIDENT LOCATION by driving the SANCHEZ

24   VEHICLE at an extremely high rate of speed in violation of the posted speed limit, on

25   surface streets characterized by stop signals and intersections, during a time when several


                                                6
                               PLAINTIFF'S COMPLAINT FOR DAMAGES
       Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 7 of 15



 l   vehicles were present on the roadway, by failing to stop the SANCHEZ VEHICLE at the

 2   red light of the subject intersection in violation of California Vehicle Code§ 21453(a), by

 3   failing to slow down or yield for cross traffic of Demaree Street, and failing to utilize the

 4   siren or activate flashing lights to warn or alert innocent third parties to the impending

 5   danger from Officer SANCHEZ'S and DOES 1 through lO's conduct which threatened the

 6   safety of users of the highway.

 7          29.    Officer SANCHEZ, and DOES 1through10, inclusive, and each of them,

 8   were also negligent in failing to activate the sirens or flashing lights of the SANCHEZ

 9   VEHICLE, to warn Plaintiff YAM and other motorists of the approaching vehicle pursuit

     and impending danger which threatened all users of the highway in and around the

     INCIDENT LOCATION.

            30.    Officer SANCHEZ'S and DOES 1 through IO's conduct, as described above

     in Paragraphs Nos. 28 and 29, constituted gross negligence - an extreme departure from the

     ordinary standard of care. Officer SANCHEZ'S and DOES 1 through lO's conduct

     substantially increased the inherent risk involved in a vehicle pursuit by failing to provide

     even scant care for other motorists on the roadway by initiating the vehicle pursuit on upon

17   surface streets, at a high rate of speed, during a busy time of day when traffic consisted of

18   numerous other vehicles and significant obstacles, and for failing to discontinue the vehicle

19   pursuit when it became extremely dangerous given the circumstances, which exposed

20   nonparticipating motorists to extreme risk of harm.

21          31.    Upon approaching the INCIDENT LOCATION on the day in question,

22   Officer SANCHEZ and DOES 1 through 10 failed to step on the brakes and/or slow down

23   the SANCHEZ VEHICLE sufficiently for traffic on the highway, even though other

24   vehicles were in the subject intersection at the time the subject accident occurred. The

25   speed of which Officer SANCHEZ and DOES 1through10 were driving the SANCHEZ


                                              7
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
       Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 8 of 15


 1   VEHICLE as it entered the subject intersection was too excessive to undertake effective

 2   evasive measures to avoid the subject accident. Therefore, Officer SANCHEZ and DOES 1

 3   through 10, inclusive, operated the SANCHEZ VEHICLE in an unreasonable and grossly

 4   negligent manner under the circumstances.

 5          32.    As a direct and proximate result of Defendant Officer SANCHEZ'S and

 6   DOES 1 through lO's gross negligence, Plaintiff YAM sustained serious and permanent

 7   personal injuries in and about his body; he has incurred medical expenses, and other

 8   damages, and will continue to incur medical expenses, and other damages in the future; he

 9   was forced to endure pain, suffering, and mental anguish, and will continue to endure pain,

     suffering, and mental anguish in the future; he has suffered a loss of enjoyment of life, and

     will continue to suffer a loss of enjoyment of life in the future; and he has lost wages, and

     will continue to lose wages in the future.

            33.    WHEREFORE Plaintiff prays for relief as set forth below

                                    SECOND CAUSE OF ACTION

                  PUBLIC ENTITY NEGLIGENCE - VICARIOUS LIABILITY

                           28U.S.C.§1346(b)(l); Cal. Veh. Code§ 17001

17        (AGAINST USA, MARSHALS SERVICE, and DOES 30 through 50, inclusive)

18          34.    Plaintiff YAM hereby realleges and reincorporates each and every allegation

19   above as if fully set forth herein.

20          35.    At the time the subject accident took place, Officer SANCHEZ and DOES 1

21   through 10, inclusive, and each of them, were operating the SANCHEZ VEHICLE in the

22   line of duty, within the course and scope of their employment with the MARSHALS

23   SERVICE.

24          36.    At all times relevant to this case, the directors, officers, operators,

25   administrators, employees, agents, staff of the MARSHALS SERVICE and DOES 11


                                               8
                              PLAINTIFF'S COMPLAINT FOR DAMAGES
       Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 9 of 15


 1   through 20, inclusive, and each of them, were employed by and/or acting on behalf of the

 2   MARSHALS SERVICE and the USA.

 3           37.   The directors, officers, operators, administrators, employees, agents and staff

 4   of the MARSHALS SERVICE, and DOES 11through20, inclusive, directly and

 5   proximately caused personal injury to Plaintiff YAM, including both acts of omission and

 6   acts of commission.

 7           38.   As a direct and proximate result of Defendants' negligence, Plaintiff YAM

 8   sustained serious and permanent personal injuries in and about his body; he has incurred

 9   medical expenses, and other damages, and will continue to incur medical expenses, and

10   other damages in the future; he was forced to endure pain, suffering, and mental anguish,

     and will continue to endure pain, suffering, and mental anguish in the future; he has

     suffered a loss of enjoyment of life, and will continue to suffer a loss of enjoyment of life

     in the future; and he has lost wages, and will continue to lose wages in the future.

             39.   The acts and/or omissions set forth above would constitute a claim under the

     law of the State of California.

             40.   Defendant MARSHALS SERVICE and DOES 30 through 40, inclusive, and

17   each of them, are liable for Officer SANCHEZ'S negligent conduct pursuant to California

18   Vehicle Code§ 17001 and theories of Vicarious Liability, Respondent Superior, Ostensible

19   Agency and/or Agency.

20           41.   Defendants USA, MARSHALS SERVICE, and DOES 30 through 50,

21   inclusive, and each of them, are liable for Officer SANCHEZ'S negligent conduct pursuant

22   to 28 U.S.C. § 1346(b)(l).

23           42.   WHEREFORE Plaintiff prays for relief as set forth below.

24   /////

25   Ill//


                                              9
                             PLAINTIFF'S COMPLAINT FOR DAMAGES
      Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 10 of 15



 1                                      PRAYER FOR RELIEF

 2   WHEREFORE, Plaintiff pray judgment against all Defendants as hereinafter set forth:

 3            1.     For compensatory and general damages in the amount according to proof;

 4            2.     For past and future medical, incidental, and service expenses according to

 5   proof;

 6            3.     For pain and suffering, future impairment, and loss of enjoyment oflife

 7   according to proof;

 8            4.     For pre- and post-judgment interest on all damages as allowed by the law;

 9            5.     For costs of suit incurred herein;

10            6.     For attorney fees under existing law; and

              7.     For such other and further relief as the Court may deem just and proper.

     DATED: January 22, 2019

                                                 Williams, Brodersen, Pritchett & Burke LLP


                                                 By      /s/ Russell P. Burke
                                                      Russell P. Burke
                                                      Attorneys for Plaintiff YANCHHI YAM
     COMPLAINT.doc
17

18

19

20

21

22

23

24

25


                                               10
                               PLAINTIFF'S COMPLAINT FOR DAMAGES
Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 11 of 15




               EXHIBIT A
             Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 12 of 15




                                                                                                                                                                                                                                                                             FORM APPROVED
                             CLAIM FOR DAMAGE,                                                                                                       INSTRUCTIONS: Please read carefully the Instructions on the
                                                                                                                                                                                                                                                                             OMB NO.
                                                                                                                                                      reverse side and supply information requested on both sides of this
                                INJURY, OR DEATH                                                                                                      form. Use additional sheet(s) if necessary. See reverse side for
                                                                                                                                                                                                                                                                             1105-0008
                                                                                                                                                      additional instructions.

     1. Submit To Appropriate Federal Agency:                                                                                                                                                2. Name, Address of claimant and claimant's personal representative, if
                                                                                                                                                                                             any. (See instructions on reverse.) (Number, Street. City, State and Zip
     U.S. Marshals Service                                                                                                                                                                   Code)
     Office of General Counsel                                                                                                                                                               Yanchhi Yam, 3348 W. Cecll Ct., Visalia, CA 93291
     Attn: Janice Tate (ianice.tate@usdoj.gov - fax (703) 740-3980)                                                                                                                          by Nicholas R. Rui:z:, Associate Attorney
     Crystal Gateway 3, 15th Floor                                                                                                                                                           Williams, Brodersen, Pritchett and Burke LLP
     Washington, D.C. 20530-0001                                                                                                                                                             2222 West Main Street, Visalia, CA 93291

     3. TYPE OF EMPLOYMENT                                                                   4. DATE OF BIRTH                                         5. MARITAL STATUS                       6. DATE AND DAY OF ACCIDENT                                                    7. TIME (A.M. OR P.M.)
       o MILITARY \XCIVILIAN                                                                 April 12, 1983                                            Married                                  Tuesday, November 7, 2017                                                       12:26 P.M.

  8. Basis of Claim (State In detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the
      place of occurrence and the cause thereof. Use additional pages If necessary.)
Pn November 7, 2017, at approximately 12:26 p.m., Yannchi Yam ("Yam") was driving his Toyota Camry, CA License #7NHB192, southbound on Demaree
!Street in Visalia, California. Yam approached the subject intersection of Demaree and Riggin Road with a green light, and surprisingly witnessed a SUV, driving
tNestbound on Riggin, run a red light in front of him. Before entering the intersection, Yam looked both directions, and after perceiving no further threat of
f,vestbound or easibound traffic, entered the subject intersection. At approximately the same time, US Marshal April Sanchez ("Sanchez") was driving a Dodge
!Durango, CA License# 6PPS760, westbound on Riggin, at approximately 60 MPH in a 45 MPH :z:one, failed to stop at the red light, slow/yield for cross-traffic,
land entered into the Intersection T-boning Yam's Camry. Yam and other witnesses did not hear or see sirens activated on Sanchez' vehicle before or after the
!Subject incident. Sanchez violated Cal. Veh. Code§ 21453 causing Yam to suffer broken ribs, broken collar bone, and Injuries to his left shoulder and left knee.

     9.                                                                                                                                                                  PROPERTY DAMAGE

    NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).
   None

    BRIEFLY DESCRIBE THE PROPERTY. NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED.
   JJf:..ee Instructions on reverse si~e·J
         ite 2015 Toyota Camry, a ifornia License #7NHB192, VIN# 4T1 BD1FK7FIJ165844. Vehicle totaled due to subject accident, with no damage existing prior
   to accident. Vehicle's stored at Castaneda & Associaies Consulting Engineers, 4652 E. Carmen Ave., Fresno, CA 93703. P: 559.312.4552; F: 559.255.7889.

     10.                                                                                                                                                PERSONAL INJURY/WRONGFUL DEATH

   STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE NAME OF
   INJURED PERSON OR DECEDENT.
~am was diagnosed with a displaced left 2nd rib fracture, non displaced anterior left 1st rib and 3rd rib fractures, a broken collar bone, a left knee sprain, a
  lavicle fracture of his left shoulder, a non-displaced anterior left acetabular fracture, a fracture of his lumbar spine at L3 level, and suffered cuts and contusions
~II over his body. Due to significant pain, Yam underwent left thoriacic para vertebrae nerve block and left intrascalene nerve block Injections. He was also
prescribed Norco, Lidocain patches, Motrin, and Dlluadld for pain. Yam underwent x-rays of his left knee and left shoulder at Orthopedic Associates Medical
lt""o1: ... : ....   ~t:ll   ,. __   -1 ........... ..1   in   !;ii   1,~ ........   L. ........ 1,   -~...1 .... \.. ....... 1...1 .... -   L----   --...S · · · - -   -t··--   '--~-   -'"---1---   fn   ---!-• ... ti.I...'-'--   l...--fl-- - - - - - - -   •.. l...I~           In •hlo ,._,

     11.                                                                                                                                                                         WITNESSES

                                                                      NAME                                                                                                                   ADDRESS (Number, Street, City, Stale, and Zip Code)
Albert M. Romero                                                                                                                                        398 Marquette Street. Farmersville, CA 93223
Fellx Jimenez Toxtle                                                                                                                                    4954 E. Tyler Avenue, Fresno. CA 93727
Antonio Cardenas Chavez                                                                                                                                 849 S. Cindy Street, Visalia, CA 93277



    12. (See instructions on reverse.)                                                                                                                           AMOUNT OF CLAIM (in dollars)

    12a. PROPERTY DAMAGE                                                                      12b. PERSONAL INJURY                                                                  12c. WRONGFUL DEATH                                       12d. TOTAL (Failure to specify may cause
                                                                                                                                                                                                                                                     forfeiture of your rights.)
                                                                                                                                                                 $200,000                                                                                                       $200,000

    I CER11FY lHAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
    FULL SA11SFACTION AND FINAL SETTLEMENT OF THIS CLAIM

    13a. SIG~IM~son reverse side.)                                                                                                                                                            13b. Phone number of person signing form                                       14. DATE OF SIGNATURE
                                                                                                                                                                                                                     559.635.9000                                             January 31, 2018


                                       ~                         CIVIL P ; = R PRESENTING
                                                                       F     NT CLAIM
                                                                                                                                                                                                               CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                                                                                                                                                                                                    CLAIM OR MAKING FALSE STATEMENTS
    The claimant is liable to the United States Government for the civil penalty of not less than                                                                                            Fine of not more than $10,000 or imprisonment for not more than 5 years or both.
    $5,000 and not more than $1 o,ooo, plus 3 times the amount of damages sustained                                                                                                          (See 18 U.S.C. 287, 1001.)
    by the Government. (See 31 U.S.C. 3729.)

95-109                                                                                                                                                                   NSN 7540-00-634-4046                                                          STANDARD FORM 95
                                                                                                                                                                                                                                                       PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                                                                                                                                       28 CFR 14.2
     Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 13 of 15




                                                                                  INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, It Is essential that the claimant provide the following information regarding the insurance coverage of his vehicle or property.

15. Do ~u cany accident insurance? 111tYes         If yes, give name and address of insurance company (Number, Street, City, State, and Zip Colle) and poficy number.                  a No
   lnterinsurance Exchange of the Automobile Club (AM), 27240 Turnberry Lane, Suite 100, Valencia, CA 91355
   Policy Number: CM 100827569



16. Have you filed a claim on your Insurance carrier in this Instance, and if so, is it full coverage or deductible?   IEIYes         C]No         17. If deductible, state amount.
  Yes for a property damage claim, with a deductible of $500.00
                                                                                                                                                                   $500.00

18. If a claim has been filed with your carrier, what action has your Insurer taken or proposed to take with reference to your clalm? (It Is necessary that you ascertain these facts.)
 The property damage claim is pending, the vehicle has been deemed a total loss, for a proposed settlement of $20,404.00.
 AM will not pay out the settlement to Mr. Yam untll the vehicle is released to MA. We are currently holding the vehicle and
 paying storage fees to give the US Marshals Office an opportunity to evaluate the vehicle before is destroyed.

19. Do you carry public liabnity and property damage Insurance? ll Yes          If yes, give name and address of Insurance carrier (Number, street, City, State, and Zip Code).        a No
 lnterinsurance Exchange of the Automobile Club (AM), 27240 Turn berry Lane, Suite 100, Valencia, CA 91355
 Policy Number: CM100827569



                                                                                        INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was Involved in the incident If the incident involves more than one claimant, each claimant should submit a separate claim
form.

                                                         Complete all items - Insert the word NONE where applicable,

A CLAIM SHALL BE DEEMED TO HAVE aeEN PRESENTED WHEN A FEDERAL                                   DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCYRECEIVESFROMACLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                                INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                   THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED ay A CLAIM FOR MONEY                                   lWO YEARS AFTER THE CLAIM ACCRUES.
Failure 10 completely execute this form or to supply the requested material within              The amount claimed should be substantiated by competant evidence as follows:
two years from the date the claim accrued may render your claim Invalid. A claim is
deemed presented when It Is received by the appropriate agency, not when It Is                    (a) In support of the claim for personal injury or death, the claimant should submit a written
malled.                                                                                         report by the attending physician, showing the nature and extent of injury, the nature and
                                                                                                extent of treatment, the degree of permanent disabllity, If any, the prognosis, and the period
                                                                                                of hospitalization, or incapacitation, attaching Hemized bills for medical, hospital, or burial
If Instruction Is needed in completing this form, the agency listed In item #1 on the reverse   expenses actually Incurred.
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found In TIOe 28, Code Of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is                (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                             repaired, the claimant should submit al least two Itemized signed statements or estimates by
                                                                                                reliable, disinterested concerns, or, If payment has been made, the itemized signed receipts
                                                                                                evidencing payment.
The claim may be filed by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative          (c) In support of claims for damage to property which Is not economically repairable, or if
must be presented in the name of the claimant. If the claim is signed by the agent or legal     the property Is lost or destroyed, the claimant should submit statements as to the original cost
representative, it must show the tltla or legal capacity of the person signing and be           of the property, the date of purchase, and the value of the property, both before and after the
accompanied by evidence of his/her authority to present a claim on behalf of the claimant       accident. Such statements should be by disinterested competent persons, preferably
as agent, executor, administrator, parent, guardian or other representative.                    reputable dealers or officials familiar with the type of property damaged, or by two or more
                                                                                                competitive bidders, and should be certified as being just and correct.

If claimant intends to file for both personal Injury and property damage, the amount for each
must be shown In Item #12 of this form.                                                           (d) Failure to specify a sum certain will render your claim Invalid and may result in
                                                                                                forfeiture of your rights.

                                                                                  PRIVACY ACT NOTICE
This NoUce Is provided In accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and        B. Prine/pal Purpose: The information requested Is to be used In evaluating claims.
concerns the Information requesled In the letter to which this Notice is attachad.         C. Routine Usa: See the NoUces of Systams of Recollls for the agency to whom you
   A Authority: The requested information is solicited pursuant to one 01 more of             are submitting this form for this Information.
      the following: 5 U.S.C. 301, 28 U.S.C. 501etseq.,28 U.S.C. 2671 et seq.,             D. Effect of Fallu~ to Respond: Disclosure is voluntary. However, failure to supply
      28 C.F.R. Part 14.                                                                      the requested Information or to execute the form may render your claim 'invalid'.

                                                                         PAPERWORK REDUCTION ACT NOTICE

This notice Is solelyforthe purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information Is estimated to average 6 hours per response,
Including the time for reviewing Instructions, searching existing data sources, gatharlng and maintaining the data needed, and completing and reviewing the collection Of Information. Send
comments regarding this burden esllmate or any other aspect of this collection of information, including suggestions for reducing this burden, to tha Director, Torts Branch, Attention:
Paperwork Reduction Staff, Civil Divlslon, U.S. Department of Justice, Washington, D.C. 20530 or to the Office of Management and Budget. Do not mail completed fonn(s) to these
addresses.

                                                                                                                                                                               SF95        BACK
Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 14 of 15




               EXHIBITB
    Case 1:19-cv-00098-LJO-SKO Document 1 Filed 01/22/19 Page 15 of 15

                                                       U.S. Department of Justice

                                                       United States Marshals Service

                                                       Office of General Counsel


                                                       Washington, DC 20530-0001




Nicholas R. Ruiz, Associate Attorney
                                                                                           FEB   12 2018
Williams, Brodersen, Pritchett and Burke, LLP
2222 West Main Street
Visalia, CA 93291

    Re: Administrative Tort Claim No. OGC 51327

Dear Mr. Ruiz:

     This letter acknowledges the above-referenced administrative tort claim under the Federal
Tort Claims Act (FTCA) received by the United States Marshals Service (USMS) on February 8,
2018 on behalf of your client, Yanchhi Yam, in the amount of$200,000.00.

      The FTCA affords the Government six months from the date a completed tort claim is
received by this agency to administratively adjudicate the claim before a claimant can institute a
civil action [28 U.S.C. § 2675(a)]. Your claim is pending review. We will notify you of the
decision on your claim, via Certified mail, upon completion of that review.

     Meanwhile, please send all future inquiries and any change of address to:

                                  (For United States Postal Service)
                                             Janice Tate
                             Office of General Counsel, CG-3, 15th Floor
                                   United States Marshals Service
                                    Washington, DC 20530-0001

                                        (For FedEx or UPS)
                                             Janice Tate
                             Office of General Counsel, CG-3, 15th Floor
                                   United States Marshals Service
                                     Landover Operations Center
                                         3601 Pennsy Drive
                                        Landover, MD 20785

                                                             Sincerely,

                                                             Gerald M. Auerbach
                                                             General Counsel

                                                            ~,cc0t<-
                                                            \Jallie Tate
                                                             Tort Claim Analyst
